UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1273


TINA JENKINS,

                    Plaintiff - Appellant,

             v.

MV TRANSPORTATION, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cv-00702-TDC)


Submitted: May 22, 2019                                           Decided: May 24, 2019


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tina Jenkins, Appellant Pro Se. Robert R. Niccolini, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tina Jenkins seeks to appeal the district court’s order granting summary judgment

to MV Transportation, Inc., in Jenkins’ employment action. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 25, 2018. The

notice of appeal was filed on March 8, 2018. Because Jenkins failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We also deny Jenkins’ request for extension of time to file a motion for

reconsideration or notice of appeal and deny as moot MV Transportation, Inc.’s motion

to strike Jenkins’ informal brief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2